Citation Nr: 0206614	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty for more than 26 years and 
retired in June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  This case was 
previously before the Board in August 2001.  At that time, 
the Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no medical evidence demonstrating that the 
veteran had a heart disorder in service or that he currently 
suffers from a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions, statement of the case, and supplemental 
statement of the case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Service, private, and VA medical records are 
associated with the veteran's claims file.  The veteran has 
undergone both private and VA heart examinations.  Additional 
VA testing of the heart was scheduled for February 2002 but 
the veteran failed to appear.  In this regard, the Board 
notes that the veteran's representative has stated that there 
is no letter of record indicating that the veteran was 
notified of the scheduled examination.  This will be 
addressed further below.  The Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well- grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
heart disease, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he suffers from a heart disability.  
However, when a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Although, as in this case, a claimant 
may testify as to symptoms he or she perceives to be 
manifestations of disability (the veteran has complained of 
chest pain), the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the present case, the medical records in the claims file, 
including service medical records, fail to reflect a 
diagnosis of a heart disability.  A private April 2000 
examination noted no cardiovascular disability, and an 
October 2000 VA heart examination noted no heart disability.  
Despite the fact that the examiners were examining the 
veteran to ascertain the nature of any heart disability that 
might be present, they were unable to find a basis for 
diagnosing any current disability of the heart.  With 
examination reports showing no disability of the heart to be 
present, and no heart disability shown in service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
heart disorder.

As noted, it has been argued that there is no showing in the 
file that the veteran was notified of the VA heart 
examination that was scheduled for him in February 2002.  
Implicit in this statement is the argument that the claim 
should be further developed to include rescheduling an 
examination and notifying the veteran of such.  The Board 
finds that while a notice is not in the file, and that the 
veteran had a change of address in November 2001, further 
development to include rescheduling the veteran for an 
examination would be futile, since there is no showing that 
the veteran was treated for a heart disability in service.  
In this regard then, any current findings, in and of 
themselves, without a diagnosis of a heart disability in 
service to which any current disability could be linked, 
would be useless in the service connection claim.  The Board 
therefore concludes that a remand or further development 
would serve no useful purpose with respect to the issue 
addressed on this appeal.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In this case, another examination is not necessary to make a 
decision on the claim, because there is no reasonable 
possibility that it would aid the veteran in substantiating 
his claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  The service medical 
records do not contain any evidence of cardiovascular 
disease, and the veteran's statement that he had 
cardiovascular disease in service is not competent.  See 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)(B)).  There is currently 
no medical evidence of a current disability.  However, even 
if further development might show a current heart disorder, 
there is no indication that it could be associated with the 
veteran's active service or that records may be obtained to 
substantiate the claim.  

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disorder is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

